Exhibit 10.2

CONFIDENTIAL

Execution Copy

TERMINATION AGREEMENT

dated as of June 14, 2011

by and among

ADOLOR CORPORATION

and

GLAXO GROUP LIMITED

and

GLAXOSMITHKLINE LLC

 

[**] = Certain information in this Agreement has been omitted and filed
separately with the Securities & Exchange Commission. Confidential treatment has
been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

DEFINITIONS

     2   

ARTICLE 2

  

TERMINATION OF PREVIOUS AGREEMENTS

     8   

2.1

  

Termination of the Collaboration Agreement

     8   

2.2

  

Termination of the Distribution Services Agreement

     8   

2.3

  

Termination of the Supply Agreement

     8   

2.4

  

Other Matters

     8   

2.5

  

Survival

     8   

ARTICLE 3

  

RIGHTS AND OBLIGATIONS

     9   

3.1

  

Trademarks and Housemarks

     9   

3.2

  

Intellectual Property

     9   

3.3

  

License Grant

     9   

ARTICLE 4

  

DEVELOPMENT AND COMMERCIALIZATION

     10   

4.1

  

Adolor Responsibility for Further Development

     10   

4.2

  

Obligations for Commercialization

     10   

4.3

  

Obligations for Distribution

     10   

4.4

  

Promotional Materials

     10   

ARTICLE 5

  

FINANCIAL PROVISIONS

     11   

5.1

  

Annual Payments

     11   

5.2

  

One-Time Milestone Payment

     11   

5.3

  

Payment of Royalties on Net Sales in the Territory

     12   

5.4

  

Net Sales Reports

     12   

5.5

  

GAAP

     12   

5.6

  

Currencies

     12   

5.7

  

Manner of Payments

     12   

5.8

  

Interest on Late Payments

     12   

5.9

  

Tax Withholding

     13   

5.10

  

Financial Records; Audits

     13   

ARTICLE 6

  

MEDICAL AND REGULATORY MATTERS

     14   

6.1

  

Medical Inquiries

     14   

6.2

  

Adverse Event and Pregnancy Reports

     14   

6.3

  

Communications and Meetings with Governmental Authorities

     14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE 7   

CONFIDENTIAL INFORMATION

     14   

7.1

  

Confidential Information

     14   

7.2

  

Exceptions

     15   

7.3

  

Public Announcements

     15   

7.4

  

Confidentiality of this Agreement

     15   

7.5

  

Survival

     16    ARTICLE 8   

REPRESENTATIONS AND WARRANTIES

     16   

8.1

  

Mutual Representations and Warranties

     16   

8.2

  

GSK Representation and Warranty

     17   

8.3

  

Disclaimer of Warranty

     17   

8.4

  

Adolor Covenant

     17    ARTICLE 9   

INDEMNIFICATION

     17   

9.1

  

Indemnification by Adolor

     17   

9.2

  

Indemnification by GSK

     17   

9.3

  

Procedure for Indemnification

     18   

9.4

  

Assumption of Defense

     19   

9.5

  

Limitation of Liability

     19    ARTICLE 10   

TERM AND TERMINATION

     19   

10.1

  

Term

     19   

10.2

  

Termination for Breach

     19   

10.3

  

Termination for Safety Related Reasons

     20   

10.4

  

General Effects of Termination

     20    ARTICLE 11   

MISCELLANEOUS

     20   

11.1

  

Relationship of the Parties

     20   

11.2

  

Registration and Filing of this Agreement

     20   

11.3

  

Force Majeure

     21   

11.4

  

Governing Law

     21   

11.5

  

Dispute Resolution; Arbitration

     21   

11.6

  

Assignment

     22   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.7

  Notices      22   

11.8

  Severability      24   

11.9

  Headings      24   

11.10

  Waiver      24   

11.11

  Entire Agreement      24   

11.12

  Third Party Beneficiaries      24   

11.13

  Counterparts      24   

11.14

  Expenses      24   

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (“Agreement”) dated as of June 14, 2011, is made by
and among ADOLOR CORPORATION, a Delaware corporation, having its principal
office at 700 Pennsylvania Drive, Exton, Pennsylvania 19341, United States
(“Adolor”), GLAXO GROUP LIMITED, a United Kingdom corporation, having its
principal office at Glaxo Wellcome House, Berkeley Avenue, Greenford, Middlesex,
UB6 0NN, United Kingdom (“GSK”), and GlaxoSmithKline LLC (formerly known as
SmithKline Beecham Corporation d/b/a GlaxoSmithKline), a Delaware limited
liability company, having its principle office at One Franklin Plaza,
Philadelphia, Pennsylvania, 19101, United States (“GSK LLC,” and together with
GSK, the “GSK Entities”). Adolor, GSK and GSK LLC each may be referred to as a
“Party” or together, the “Parties”.

RECITALS

WHEREAS, Adolor and GSK have entered into a Collaboration Agreement, dated
April 14, 2002, as amended by Amendment No. 1 to the Collaboration Agreement
effective on June 24, 2003, Amendment No. 2 to the Collaboration Agreement
effective on December 22, 2004, Amendment No. 3 to the Collaboration Agreement
effective on June 9, 2008, Amendment No. 4 to the Collaboration Agreement dated
January 30, 2009 and effective as of January 1, 2009, Amendment No. 5 to the
Collaboration Agreement effective as of December 16, 2009, Amendment No. 6 to
the Collaboration Agreement dated as of the date hereof, and a Notice of
Termination for GI Products dated August 29, 2008 (collectively, the
“Collaboration Agreement”), pursuant to which, among other things, the Parties
agreed to collaborate with respect to the development and Commercialization (as
defined below) of the Product (as defined below); and

WHEREAS, Adolor and GSK LLC, an Affiliate of GSK, have entered into a
Distribution Services Agreement, dated June 29, 2004, as amended by Amendment
No. 1 on December 16, 2009, (collectively, the “Distribution Services
Agreement”), pursuant to which GSK LLC provides distribution and commercial
services for the Product in the Territory; and

WHEREAS, Adolor and GSK have entered into a Supply Agreement, dated December 16,
2009, (the “Supply Agreement”), pursuant to which GSK purchases, and Adolor
sells, Product for sale by GSK in Puerto Rico, Guam and the U.S. Virgin Islands;
and

WHEREAS, Adolor and GSK now wish to terminate the Collaboration Agreement and
the Supply Agreement, and enter into a new arrangement whereby Adolor would
re-acquire the exclusive rights to manufacture, market and sell the Product in
the Territory (as defined below); and

WHEREAS, Adolor and GSK LLC now wish to terminate the Distribution Agreement
such that Adolor would exclusively provide Distribution (as defined below)
services for the Product in the Territory.

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, covenants and agreements contained herein, the Parties,
intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

1.1 “AAA” has the meaning set forth in Section 11.5.2.

1.2 “Adolor” has the meaning set forth in the introductory paragraph hereof.

1.3 “Affiliate” of a Party means any Person, whether de jure or de facto, which
directly or indirectly controls, is controlled by, or is under common control
with such Person for so long as such control exists, where “control” means the
decision-making authority as to such Person and, further, where such control
shall be presumed to exist where a Person owns more than fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) having the power to vote
on or direct the affairs of the entity.

1.4 “Agreement” has the meaning set forth in the introductory paragraph hereof.

1.5 “API Compound” means bulk quantities of Compound prior to the commencement
of secondary manufacturing resulting in the Product.

1.6 “Breaching Party” shall have the meaning set forth in Section 10.2.

1.7 “Business Day” means any day on which banking institutions in both New York,
New York, United States and London, England are open for business.

1.8 “Calendar Quarter” means for each Calendar Year, each of the three month
periods ending March 31, June 30, September 30 and December 31; provided,
however, that the first calendar quarter for the first Calendar Year shall
extend from the Effective Date to the end of the first complete calendar quarter
thereafter.

1.9 “Calendar Year” means, for the first calendar year, the period commencing on
the Effective Date and ending on December 31 of the calendar year during which
the Effective Date occurs, and each successive period beginning on January 1 and
ending twelve (12) consecutive calendar months later on December 31.

1.10 “Claims” means all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims and demands.

1.11 “Collaboration Agreement” has the meaning set forth in the recitals above.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.12 “Commercialization” means any and all activities directed to marketing,
promoting, distributing, offering for sale and selling the Product, importing
the Product (to the extent applicable) and conducting Phase IV Studies. When
used as a verb, “Commercialize” means to engage in Commercialization.

1.13 “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts and resources which would be used (including without limitation the
promptness in which such efforts and resources would be applied) by that Party
consistent with its normal business practices, which in no event shall be less
than the level of efforts and resources standard in the pharmaceutical industry
for a company similar in size and scope to such Party, with respect to the
Product at a similar stage in its development or product life taking into
account efficacy, safety, commercial value, the competitiveness of alternative
products of Third Parties that are in the marketplace or under development, and
the patent and other proprietary position of such product.

1.14 “Compound” means the peripheral mu antagonist having molecular formula
(+)-[[2(S)-[[4(R)-(3-hydroxyphenyl)-3(R),4-dimethyl-1-piperidinyl]-methyl]-1-oxo-3-phenylpropyl]amino]acetic
acid dihydrate, known generically as “alvimopan”, and all pharmaceutically
acceptable salts and solvates thereof.

1.15 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement, the Collaboration Agreement
or the Distribution Services Agreement or generated pursuant to this Agreement,
the Collaboration Agreement or the Distribution Services Agreement, including
but not limited to, information relating to the Disclosing Party’s existing or
proposed research, development efforts, patent applications, business or
products, the terms of this Agreement, and any other materials that have not
been made available by the Disclosing Party to the general public.

1.16 “Country” means any generally recognized sovereign entity.

1.17 “Disclosing Party” shall have the meaning set forth in Section 1.15.

1.18 “Distribution” means the Distribution Services, the Financial Support
Services, the Government Contracting Services, the MMC Services and the
Wholesaler Support Services, each as defined in the Distribution Services
Agreement. When used as a verb, “Distribute” means to engage in Distribution.

1.19 “Distribution Services Agreement” has the meaning set forth in the recitals
above.

1.20 “Effective Date” means August 31, 2011, provided, however, that upon twenty
(20) days prior written notice to GSK, Adolor may elect to extend the Effective
Date to September 30, 2011.

1.21 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.22 “Force Majeure Event” shall have the meaning set forth in Section 11.3.

1.23 “Generic Competition” means, in the Territory, the presence of a Third
Party’s drug product that contains the same active ingredient as the Product
(inactive ingredients may vary), is identical to the Product in strength, dosage
form and route of administration, is bioequivalent to the Product and is
approved by the relevant Governmental Authority in the Territory (such drug
product, a “generic drug product”) and which generic drug product has obtained
sales greater than fifty percent (50%) of the combined sales of the Product
together with all such generic drug product in the Territory, as measured in
U.S. dollars, in any Calendar Quarter, and which generic drug product sales are
evidenced by independent market data (where available), such as those published
by IMS.

1.24 “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (i) any
government of any Country, (ii) a federal, state, province, county, city or
other political subdivision thereof or (iii) any supranational body.

1.25 “GSK” has the meaning set forth in the introductory paragraph hereof.

1.26 “GSK Entities” has the meaning set forth in the introductory paragraph
hereof.

1.27 “GSK LLC” has the meaning set forth in the introductory paragraph hereof.

1.28 “GSK Housemark” means the name and logo of GSK or an Affiliate of GSK as
identified by GSK to Adolor from time to time.

1.29 “GSK Know-How” means all Know-How that relates to the Product in the
Territory, to the extent necessary for Adolor to use, offer for sale, sell or
import the Product, to perform its obligations or to enjoy its rights under this
Agreement, and which Know-How is in GSK’s or any of its Affiliates’ possession
or control as of the Effective Date. GSK Know-How does not include any GSK
Patents.

1.30 “GSK Patent” means all Patent Rights covering the Product in the Territory,
which are owned by GSK or GSK’s Affiliates as of the Effective Date, or as to
which GSK or GSK’s Affiliates otherwise are licensed as of the Effective Date,
which Patent Rights cover the use, offer for sale, sale or importation of the
Product in the Territory.

1.31 “Indemnified Party” shall have the meaning set forth in Section 9.3.1.

1.32 “Indemnifying Party” shall have the meaning set forth in Section 9.3.1.

1.33 “Invention” means any discovery (whether patentable or not) conceived or
reduced to practice during the Term as a result of any development or
Commercialization activities and related to, derived from or useful for the
manufacture, use or sale of the Compound or the Product.

1.34 “Know-How” means any technical information, know-how and materials,
including without limitation all biological, chemical, pharmacological,
toxicological, clinical, assay and other information, data, discoveries,
inventions, improvements, processes, formulae and trade secrets, patentable or
otherwise.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.35 “Laws” means all laws, statutes, rules, regulations (including, without
limitation, current Good Manufacturing Practice Regulations as specified in 21
C.F.R. §§ 210 and 211; Investigational New Drug Application regulations at 21
C.F.R. § 312; NDA regulations at 21 C.F.R. § 314, relevant provisions of the
Federal Food, Drug and Cosmetic Act, and other laws and regulations enforced by
the FDA; and anti-corruption laws or regulations applicable to Adolor or its
Affiliates, including but not limited to the United States Foreign Corrupt
Practices Act of 1977, as amended, or the regulations issued thereunder),
ordinances and other pronouncements having the binding effect of law of any
Governmental Authority.

1.36 “Litigation Condition” shall have the meaning set forth in Section 9.3.2.

1.37 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including without limitation court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

1.38 “Marketing Authorization” means, with respect to a Country, the regulatory
authorization required to market and sell the Product in such Country as granted
by the relevant Governmental Authority.

1.39 “Marketing Authorization Approval” shall mean approval by a Governmental
Authority for sale of the Product, including any applicable pricing, final
labeling or reimbursement approvals.

1.40 “Milestone Event” shall have the meaning set forth in Section 5.2.1.

1.41 “NDA” means a new drug application or supplemental new drug application or
any amendments thereto submitted to the FDA in the Territory.

1.42 “Net Sales” means the aggregate gross amount invoiced on account of sales
of the Product by Adolor or any of its Affiliates or their sublicensees to a
Third Party in the Territory (but not including sales between a Party and its
Affiliates where such Product is intended for resale) less the following to the
extent specifically related to such sales of the Product: (a) trade, quantity
and cash discounts or rebates actually allowed and taken; (b) any adjustments on
account of price adjustments, billing errors, rejected goods, damaged goods and
returns; (c) credits, volume rebates, charge-back and prime vendor rebates,
fees, reimbursements or similar payments granted or given to wholesalers and
other distributors, buying groups, health care insurance carriers, pharmacy
benefit management companies, health maintenance organizations or other
institutions or health care organizations; (d) any tax, tariff, customs duty,
excise or other

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

duty or other Governmental Authority charge (other than a tax on income) levied
on the sale, transportation or delivery of the Product and borne by the seller
thereof; (e) payments or rebates paid in connection with sales of the Product to
any governmental or regulatory authority in respect of any state or federal
Medicare, Medicaid or similar programs; (f) any invoiced charge for freight,
insurance or other transportation costs charged to the customer; and (g) the
greater of (i) one percent (1%) of the aggregate gross amount invoiced on
account of sales of the Product by Adolor or any of its Affiliates or their
sublicensees to a Third Party in the Territory less the amounts set forth in
(a) through (f) above relating to such sales for the relevant measurement period
or (ii) the actual amount of any write-offs for bad debt for the relevant
measurement period.

Notwithstanding the foregoing, in the event the Product is (i) sold in the form
of a combination product containing one or more active ingredients which is not
the Product or (ii) sold under a bundled or capitated arrangement with one or
more products which are not the Product or (iii) sold under an arrangement
whereby the sale of the Product is only available with or conditioned upon the
purchase of other products (a “Combination Product”), then Net Sales for such
Combination Product shall be calculated by multiplying actual Net Sales of such
Combination Product by the fraction A/(A+B), where A is the average invoiced
sales amount of the Product if sold separately by the Selling Party in finished
form, and B is the average invoiced sales amount of all other active ingredients
or products in finished form in such country, less the Net Sales deductions set
forth above. If, on a country-by-country basis, either the Product or the other
active ingredients or products of the Combination Product are not sold
separately in finished form in such country, Net Sales of the Combination
Product shall be determined by the Parties in good faith based on the relative
fair market value for the Product and each active ingredient or product in
finished form, as applicable.

Notwithstanding anything to the contrary contained herein, if the Product is
sold or offered for sale in combination with other products and the price of the
Product is reduced or discounted from Adolor’s (or its Affiliate’s or
sublicensee’s) wholesale acquisition cost as defined in the Red Book or any
other comparable United States price listing (“WAC”) of the Product, and such
reduction to the Product WAC is greater than that offered on such other
products, and if that discount is only available with or is conditioned upon the
purchase of such other products, then the Net Sales for the Product shall be
adjusted as if the discount or reduction had been applied to all products of
such combination in an equitable, weighted average basis.

In the case of any sale for value, such as barter or counter-trade, of the
Product, or part thereof, other than in an arm’s length transaction exclusively
for cash, Net Sales shall be deemed to be the Net Sales at which substantially
similar quantities of such Product are sold for cash in an arm’s length
transaction in the Territory.

Notwithstanding the foregoing, Net Sales shall not be reduced by customs or
excise taxes, import duties, sales taxes and other taxes or duties related to
the API Compound in the Product or sales of the Product other than in finished
form, all of which shall be deemed expenses incurred in connection with the
manufacture of the Product.

1.43 “Net Sales Report” shall have the meaning set forth in Section 5.4.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.44 “Officers” shall have the meaning set forth in Section 11.5.1.

1.45 “Party” and “Parties” have the meaning set forth in the introductory
paragraph hereof.

1.46 “Patent Rights” means all patents and patent applications, including any
continuations, continuations-in-part, divisions, provisionals or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal or extension (including any supplementary
protection certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing, or as applicable portions thereof
or individual claims therein.

1.47 “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization.

1.48 “Product” means the prescription pharmaceutical product currently sold in
the Territory that contains the Compound whether or not as the sole active
pharmaceutical ingredient and in any form or formulation.

1.49 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
Product labeling) for marketing, advertising and promotion of the Product for
use in the Territory by (a) a Sales Representative or (b) advertisements or
direct mail pieces for the Product in the Territory.

1.50 “Receiving Party” shall have the meaning set forth in Section 1.15.

1.51 “Sales Representative” means a professional pharmaceutical sales
representative engaged or employed by Adolor to conduct, among other sales
responsibilities, detailing and other promotional efforts with respect to the
Product.

1.52 “SDE Agreement” shall have the meaning set forth in Section 6.2.

1.53 “Supply Agreement” shall have the meaning set forth the recitals above.

1.54 “Taxes” shall have the meaning set forth in Section 5.9.

1.55 “Term” shall have the meaning set forth in Section 10.1.

1.56 “Third Party” means a Person who is not a Party or an Affiliate of a Party.

1.57 “Third Party Claim” shall have the meaning set forth in Section 9.3.1.

1.58 “Territory” means the United States, its territories and possessions.

1.59 “Valid Claim” means any claim of a pending patent application which has not
been abandoned or finally rejected without the right of appeal or which is not
knowingly patentable, or any claim from an issued and unexpired patent included
within the Patent Rights

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

which has not been revoked or held unenforceable or invalid by a decision of a
court or other Governmental Authority of competent jurisdiction, and which has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise.

ARTICLE 2

TERMINATION OF PREVIOUS AGREEMENTS

2.1 Termination of the Collaboration Agreement. Except as otherwise expressly
provided in Section 2.5 of this Agreement, Adolor and GSK hereby agree to
terminate the Collaboration Agreement in its entirety effective as of the
Effective Date. In connection with the termination of the Collaboration
Agreement and for the avoidance of doubt, Adolor and GSK hereby agree as
follows:

2.1.1 As of the Effective Date, any and all licenses granted in the
Collaboration Agreement, including without limitation in Section 2.2(a) of the
Collaboration Agreement, are terminated as of the Effective Date.

2.2 Termination of the Distribution Services Agreement. Except as otherwise
expressly provided in Section 2.5 of this Agreement, Adolor and GSK LLC hereby
agree to terminate the Distribution Services Agreement in its entirety effective
as of the Effective Date.

2.3 Termination of the Supply Agreement. Except as otherwise expressly provided
in Section 2.5 of this Agreement, Adolor and GSK hereby agree to terminate the
Supply Agreement in its entirety effective as of the Effective Date.

2.4 Other Matters. In connection with the termination of the Collaboration
Agreement, the Distribution Services Agreement and the Supply Agreement on or
before June 30, 2011, the Parties, as applicable, will cooperate to create and
implement a transition plan that will provide for an orderly transition of
exclusive Commercialization rights to, and the Distribution of, the Product to
Adolor in the Territory.

2.5 Survival. Only Article 12 (Confidential Information) of the Collaboration
Agreement, Article 14 (Indemnification) of the Collaboration Agreement (with
respect to acts or omissions occurring prior to the Effective Date), Article 17
(Limitation on Purchases of Equity Securities) of the Collaboration Agreement
(but only during the one (1) year after the Effective Date), and Article 18
(Miscellaneous) of the Collaboration Agreement shall survive termination of the
Collaboration Agreement. Only Article 11 (Indemnification) of the Distribution
Services Agreement (with respect to acts or omissions occurring prior to the
Effective Date), Article 12 (Confidentiality) of the Distribution Services
Agreement and Article 14 (Miscellaneous) of the Distribution Services Agreement
shall survive termination of the Distribution Services Agreement. Only Article
15 (Confidentiality) of the Supply Agreement and Article 20 (Other Terms; Entire
Agreement) of the Supply Agreement shall survive termination of the Supply
Agreement. Each Party agrees that it retains any and all of its respective
liabilities arising out of (or from activities performed under) the
Collaboration Agreement, Distribution Services Agreement and Supply Agreement
prior to the Effective Date. Subject to this Section 2.5 and Article 9, the
Parties agree that after the Effective Date, GSK shall not retain any
liabilities with respect to acts or omissions occurring on or after the
Effective Date and relating to the Product, and any and all such liabilities
shall be exclusively borne by Adolor.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 3

RIGHTS AND OBLIGATIONS

3.1 Trademarks and Housemarks.

3.1.1 Trademark and Housemark License. GSK hereby grants to Adolor a
non-exclusive, non-sublicenseable license to use the GSK Housemark, for a period
not to exceed six (6) months after the Effective Date, in the Territory solely
in conjunction with disposition of any inventory of the Product (and associated
package inserts or outserts and monographs or packaging materials) that bear or
contain the GSK Housemark. After such six (6) month period, all GSK Housemarks
shall be removed from all inventory of the Product and any Product including any
GSK Housemarks shall, at Adolor option, be either (i) repackaged such that all
inventory of the Product no longer bears or contains the GSK Housemark or
(ii) destroyed.

3.1.2 Usage. Adolor shall use the GSK Housemark with all necessary trademark
designations, and Adolor shall use Commercially Reasonable Efforts to use the
GSK Housemark in a manner that does not derogate from GSK’s rights in its
trademarks, names and logos and Adolor will take no action that is intended to
interfere or diminish GSK’s rights in its respective trademarks, names and
logos. Adolor agrees that all use of GSK’s trademarks, names and logos and all
goodwill associated therewith will inure to the benefit of and be the sole
property of GSK.

3.1.3 GSK Housemark Infringement. If any Claim for infringement is brought
against Adolor alleging that its use of the GSK Housemark infringes the
intellectual property of a Third Party (except if such Claim is a result of
Adolor’s negligence or willful misconduct), GSK shall be responsible for
defending such claim and for paying all costs associated with such defense and
shall indemnify and hold harmless Adolor and its Affiliates and each of their
officers, directors, shareholders, employees, successors and assigns from and
against all Losses arising out of or relating to such Claim.

3.2 Intellectual Property. Except for the express rights granted to Adolor in
Article 3 of this Agreement, Adolor shall not enjoy or exercise any proprietary
or property right or otherwise have any other right, title or interest in the
GSK Housemark, any copyright or any other intellectual property rights owned or
otherwise controlled by GSK or any of its Affiliates, and Adolor shall not
represent to any Third Party that it has any such proprietary or property right,
or any other right, title or interest. All rights not expressly granted in the
GSK Housemark, any copyright or any other intellectual property rights other
than as set forth in this Article 3 are reserved by GSK and Adolor acknowledges
that nothing in this Agreement shall give it any right, title or interest
therein other than the licenses granted herein.

3.3 License Grant. Subject to the terms and conditions of this Agreement,
including without limitation Section 8.2 of this Agreement, GSK hereby grants to
Adolor, and Adolor hereby accepts, a fully paid-up, royalty-free, irrevocable,
perpetual, non-terminable, transferable, exclusive (including as to GSK and its
Affiliates) and worldwide license, with the right to grant sublicenses, under
GSK Patents and GSK Know-How, to research, develop, use, offer to sell, sell,
import, export and otherwise exploit and commercialize the Product in the
Territory.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 4

DEVELOPMENT AND COMMERCIALIZATION

4.1 Adolor Responsibility for Further Development.

4.1.1 Adolor, at its sole expense, shall be solely responsible for and have full
control over all phase IV or post-marketing studies for the Product in the
Territory that are required as part of the Product’s FDA approval.

4.1.2 Adolor, at its sole expense and discretion, shall be responsible for, and
shall use Commercially Reasonable Efforts in the conduct of, any future
development activities and for all ongoing regulatory activities for the Product
in the Territory, including any decision making and any necessary funding for
activities commencing after the Effective Date.

4.2 Obligations for Commercialization. Adolor shall have sole responsibility for
the Commercialization of, and shall use Commercially Reasonable Efforts to
Commercialize, the Product after the Effective Date.

4.3 Obligations for Distribution. Adolor shall have sole responsibility for
Distributing, and shall use Commercially Reasonable Efforts to Distribute, the
Product after the Effective Date.

4.4 Promotional Materials.

4.4.1 Adolor Ownership of Territory Promotional Materials. Subject to the terms
of this Section and GSK’s exclusive ownership of the GSK Housemarks, Adolor
shall own all right, title and interest in and to (i) any Promotional Materials
and (ii) any jointly produced materials used by either GSK or Adolor in
connection with the training of Sales Representatives, medical science liaisons,
regional medical scientists, or promotional speakers exclusively relating to the
Product in the Territory, including without limitation applicable copyrights and
trademarks, and GSK hereby assigns all its right, title and interest to such
materials to Adolor and agrees to execute all documents and take all actions as
are reasonably requested by Adolor to vest title to such materials in Adolor.

4.4.2 Retention of Rights. Except as specifically provided for in this
Agreement, GSK and Adolor, or their respective Affiliates, shall retain all
rights, including without limitation all copyrights and trademarks, to all of
their respective existing programs and materials in all formats (print, video,
audio, digital, computer, etc.) regarding sales training and disease management
programs owned by each at the time such materials are shared with the other
Party, as well as any modifications of such programs each may develop in the
future which are not specific to the Product.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 5

FINANCIAL PROVISIONS

5.1 Annual Payments. In partial consideration for the termination of the
Collaboration Agreement, Adolor shall pay GSK the following, non-refundable,
non-creditable amounts according to the following schedule. Such amounts shall
be payable by Adolor to GSK notwithstanding the expiration or earlier
termination of this Agreement for any reason other than as set forth in
Section 10.2 of this Agreement:

5.1.1 Two million five hundred thousand United States Dollars (US $2,500,000) on
the Effective Date;

5.1.2 [**] United States Dollars (US [**]) within thirty (30) days of the first
(1st) anniversary of the Effective Date;

5.1.3 [**] United States Dollars (US [**]) within thirty (30) days of the second
(2nd) anniversary of the Effective Date;

5.1.4 [**] United States Dollars (US [**]) within thirty (30) days of the third
(3rd) anniversary of the Effective Date;

5.1.5 [**] United States Dollars (US [**]) within thirty (30) days of the fourth
(4th) anniversary of the Effective Date;

5.1.6 [**] United States Dollars (US [**]) within thirty (30) days of the fifth
(5th) anniversary of the Effective Date; and

5.1.7 [**] United States Dollars (US [**]) within thirty (30) days of the sixth
(6th) anniversary of the Effective Date.

5.2 One-time Milestone Payment.

5.2.1 In further consideration of the termination of the Collaboration
Agreement, Adolor shall pay to GSK a milestone payment of fifteen million United
States Dollars (US $15,000,000) upon the first achievement of Product Net Sales
in the Territory in any Calendar Year of [**] United States Dollars (US [**])
(the “Milestone Event”); provided, however, that such payment shall be made only
one (1) time for the Product regardless of how many times such Milestone Event
is achieved for the Product, and no payment shall be owed to GSK if the
Milestone Event is not reached.

5.2.2 In the event Adolor achieves the Milestone Event, Adolor shall promptly,
but in no event more than forty (40) days after the end of the Calendar Quarter
in which the Milestone Event is achieved, notify GSK in writing of the
achievement of same. Adolor shall promptly, but in no event more than forty
(40) days after the end of the Calendar Quarter in which the Milestone Event is
achieved, remit payment to GSK for the Milestone Event.

[**] = Certain information on this page has been omitted and filed separately
with the Securities & Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.3 Payment of Royalties on Net Sales in the Territory. In further consideration
of the termination of the Collaboration Agreement, Adolor shall pay to GSK the
following royalties:

5.3.1 Royalty payments due to GSK for a Calendar Year will be calculated as
(i) a royalty of [**] on such Calendar Year Net Sales up to and including [**]
United States Dollars (US [**]) and (ii) a royalty of [**] on any such Calendar
Year Net Sales that are in excess of [**] United States Dollars (US [**]).

(a) Within forty (40) days after the end of each Calendar Quarter during a
Calendar Year, Adolor shall remit to GSK, during the Term, royalty payments
based on Net Sales recognized in such Calendar Quarter in the Territory.

(b) In the event that the composition of matter or use of the Product in the
Territory ceases to be covered by at least one Valid Claim in the Territory, the
royalty rates set forth in Section 5.3.1 for such Product shall be reduced by
fifty percent (50%) for the remainder of the Term (unless and until at least one
such Valid Claim is subsequently obtained by Adolor or GSK), provided that if
the royalty rates have been reduced pursuant to Section 5.3.1(c), then this
Section 5.3.1(b) shall not apply.

(c) For Products in the Territory where there is Generic Competition and where
the Term has not expired pursuant to Section 12.1, the royalty rates set forth
in Section 5.3.1 for the Product shall be reduced by fifty percent (50%) for the
remainder of the Term (for so long as there continues to be Generic
Competition), provided that if the royalty rates have been reduced pursuant to
Section 5.3.2, then this Section 5.3.3 shall not apply.

5.4 Net Sales Reports. Within forty (40) days after the end of each Calendar
Quarter, Adolor shall submit to GSK a written report setting forth Net Sales in
the Territory during such Calendar Quarter, total royalty payments due GSK and
relevant market share data supporting the presence of Generic Competition, if
any (each a “Net Sales Report”). Upon written request by GSK, Adolor shall
provide an update to GSK regarding Adolor’s activities with respect to the
Product in the Territory.

5.5 GAAP. All financial terms and standards defined or used in this Agreement
for sales or activities occurring in the Territory shall be governed by and
determined in accordance with United States generally accepted accounting
principles, consistently applied.

5.6 Currencies. Payments under this Agreement shall be made in United States
Dollars.

5.7 Manner of Payments. All sums due to GSK under this Article 5 shall be
payable in United States Dollars by bank wire transfer in immediately available
funds to such bank account(s) as GSK shall designate. Adolor shall notify GSK as
to the date and amount of any such wire transfer to GSK at least two
(2) Business Days prior to such transfer.

[**] = Certain information on this page has been omitted and filed separately
with the Securities & Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.8 Interest on Late Payments. If Adolor shall fail to make a timely payment
pursuant to this Article 5, any such payment that is not paid on or before the
date such payment is due under this Agreement shall bear interest, to the extent
permitted by applicable law, at the average one-month London Inter-Bank Offering
Rate (LIBOR) for the United States Dollar as reported from time to time in The
Wall Street Journal, effective for the first date on which payment was
delinquent and calculated on the number of days such payment is overdue or, if
such rate is not regularly published, as published in such source as the Parties
shall reasonable agree.

5.9 Tax Withholding. Any taxes, levies or other duties (“Taxes”) paid or
required to be withheld under the appropriate local tax laws by Adolor on
account of monies payable to GSK under this Agreement shall be deducted from the
amount of monies otherwise payable to GSK under this Agreement. Adolor shall
secure and send to GSK within a reasonable period of time proof of any such
Taxes paid or required to be withheld by Adolor for the benefit of GSK. The
Parties shall cooperate reasonably with each other to ensure that any amounts
required to be withheld by Adolor are reduced in amount to the fullest extent
permitted by Law. No deduction shall be made, or a reduced amount shall be
deducted, if GSK furnishes a document from the appropriate tax Governmental
Authorities to Adolor certifying that the payments are exempt from Taxes or
subject to reduced tax rates, according to the applicable convention for the
avoidance of double taxation.

5.10 Financial Records; Audits. Adolor shall keep, and shall cause its
Affiliates and sublicensees to keep, such accurate and complete records of Net
Sales as are necessary to determine the amounts due to GSK under this Agreement.
Such records shall be retained by Adolor or any of its Affiliates or
sublicensees. During normal business hours and with reasonable advance notice to
Adolor, such records shall be made available for inspection, review and audit,
at the request and expense of GSK, by an independent certified public
accountant, or the local equivalent, appointed by GSK and reasonably acceptable
to Adolor for the sole purpose of verifying the accuracy of Adolor’s accounting
reports and payments made or to be made pursuant to this Agreement; provided,
however that such audits may not be performed by GSK more than once per Calendar
Year and that GSK shall not be permitted to audit the same period of time more
than once. Such accountants shall be instructed not to reveal to GSK the details
of its review, except for (i) such information as is required to be disclosed
under this Agreement and (ii) such information presented in a summary fashion as
is necessary to report the accountants’ conclusions to GSK, and all such
information shall be deemed Confidential Information of Adolor; provided,
however, that in any event such information may be presented to the GSK in a
summary fashion as is necessary to report the accountants’ conclusions. All
costs and expenses incurred in connection with performing any such audit shall
be paid by GSK unless the audit discloses at least a five percent
(5%) shortfall, in which case Adolor will bear the full cost of the audit for
such Calendar Year. GSK will be entitled to recover any shortfall in payments
due to it as determined by such audit, plus interest thereon calculated in
accordance with Section 5.8. The documents from which were calculated the sums
due under this Article 5 shall be retained by the relevant Party for five
(5) years after the end of the year to which they pertain.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 6

MEDICAL AND REGULATORY MATTERS

6.1 Medical Inquiries. Adolor shall identify to GSK the Person or Persons to
whom GSK and its Affiliates shall refer all medical questions or inquiries from
members of the medical and paramedical professions and consumers regarding the
Product in the Territory.

6.2 Adverse Events and Pregnancy Reports. For a period of 18 months after the
Effective Date, GSK and its Affiliates shall use Commercially Reasonable Efforts
to either (a) forward any “AE” or “Pregnancy Report” related phone calls
directly to Adolor (at a phone number to be provided by Adolor to GSK) or
(b) provide Adolor with all information regarding an “AE” and/or “Pregnancy
Report” which it receives from any source, in a manner consistent with the
Parties’ past practices under the Second Amended and Restated Safety Data
Exchange Agreement dated as of February 20, 2009 between GSK and Adolor (the
“SDE Agreement”). For purposes of this Section 6.2, the terms “AE” and
“Pregnancy Reports” shall have the meanings ascribed to such terms in Sections
1.2.2 and 1.2.11, respectively, of the SDE Agreement.

6.3 Communications and Meetings with Governmental Authorities. Adolor shall be
solely responsible for corresponding and communicating with any Governmental
Authority in the Territory concerning the Product, and otherwise to take any
action with any Governmental Authority in the Territory concerning any Marketing
Authorization or permission under which the Product is sold or any application
for the same, except as may be required by Law. The GSK Entities shall, promptly
upon receipt of any material contact with or communication from any Governmental
Authority relating to the Product in the Territory, but in no event more than
five (5) Business Days after such receipt or contact, forward a copy or
description of the same to Adolor and respond to all reasonable inquiries by
Adolor relating thereto. If a GSK Entity is advised by its counsel that it must
communicate with any Governmental Authority, then such GSK Entity shall
promptly, but in no event more than two (2) Business Days, advise Adolor of the
same and provide Adolor in advance with a copy of any proposed written
communication with such Governmental Authority and comply with any and all
reasonable requests of such GSK Entity concerning any meeting or written or oral
communication with such Governmental Authority.

ARTICLE 7

CONFIDENTIAL INFORMATION

7.1 Confidential Information. Each of GSK, GSK LLC and Adolor shall keep all
Confidential Information received from the other Party with the same degree of
care it maintains the confidentiality of its own Confidential Information. No
Party shall use such Confidential Information for any purpose other than in
performance of this Agreement or disclose the same to any other Person other
than to such of its agents who have a need to know such Confidential Information
to implement the terms of this Agreement or enforce its rights under this
Agreement. A Receiving Party shall advise any agent who receives such
Confidential Information of the confidential nature thereof and of the
obligations contained in this Agreement relating thereto, and the Receiving
Party shall ensure that all such agents comply with such obligations as if they
had been a Party hereto. Upon termination of this Agreement, the Receiving Party
shall use

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Commercially Reasonable Efforts to return or destroy all documents, tapes or
other media containing Confidential Information of the Disclosing Party that
remain in the Receiving Party’s or its agents’ possession, except that the
Receiving Party may keep one copy of the Confidential Information in the legal
department files of the Receiving Party, solely for archival purposes. Such
archival copy shall be deemed to be the property of the Disclosing Party, and
shall continue to be subject to the provisions of this Article 7.
Notwithstanding anything to the contrary in this Agreement, the Receiving Party
shall have the right to disclose any Confidential Information provided hereunder
if, in the reasonable opinion of the Receiving Party’s legal counsel, such
disclosure is necessary to comply with the terms of this Agreement, or the
requirements of any Law. Where possible, the Receiving Party shall notify the
Disclosing Party of the Receiving Party’s intent to make such disclosure of
Confidential Information pursuant to the provision of the preceding sentence
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action the Disclosing Party may deem to be
appropriate to protect the confidentiality of the information.

7.2 Exceptions. Notwithstanding the foregoing sentence, the obligations and
restrictions set forth herein with respect to Confidential Information shall not
apply to any information or materials that the Receiving Party can demonstrate:

7.2.1 were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

7.2.2 were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

7.2.3 became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

7.2.4 were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

7.2.5 were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect.

7.3 Public Announcements. Except as may be required by applicable Laws, no Party
will make any public announcement of any information regarding this Agreement
without the prior written approval of the other Parties. Once any written
statement is approved for disclosure by the Parties or information is otherwise
made public in accordance with the preceding sentence, any Party may make a
subsequent public disclosure of the contents of such statement without further
approval of the other Parties.

7.4 Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each Party, and as such, shall be subject to the
provisions of this Article 7.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7.5 Survival. The obligations and prohibitions contained in this Article 7 shall
survive the expiration or termination of this Agreement for a period of ten
(10) years.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES; COVENANTS

8.1 Mutual Representations and Warranties. The Parties each represent and
warrant to the others as of the date of this Agreement and as of the Effective
Date that:

8.1.1 Such Party (a) is a company duly organized, validly existing, and in good
standing under the Laws of its incorporation; (b) is duly qualified as a
corporation and in good standing under the Laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, where the failure to be so qualified would have a material
adverse effect on its financial condition or its ability to perform its
obligations hereunder; (c) has the requisite corporate power and authority and
the legal right to conduct its business as now conducted and hereafter
contemplated to be conducted; (d) has or will obtain all necessary licenses,
permits, consents, or approvals from or by, and has made or will make all
necessary notices to, all Governmental Authorities having jurisdiction over such
Party, to the extent required for the ownership and operation of its business,
where the failure to obtain such licenses, permits, consents or approvals, or to
make such notices, would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder; and (e) is in
compliance with its charter documents;

8.1.2 The execution, delivery and performance of this Agreement by such Party
and all instruments and documents to be delivered by such Party hereunder
(a) are within the corporate power of such Party; (b) have been duly authorized
by all necessary or proper corporate action; (c) do not conflict with any
provision of the charter documents of such Party; (d) will not, to the best of
such Party’s knowledge, violate any law or regulation or any order or decree of
any court of governmental instrumentality; (e) will not violate or conflict with
any terms of any indenture, mortgage, deed of trust, lease, agreement, or other
instrument to which such Party is a party, or by which such Party or any of its
property is bound, which violation would have a material adverse effect on its
financial condition or on its ability to perform its obligations hereunder;

8.1.3 This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as such enforceability
may be limited by applicable insolvency and other Laws affecting creditors’
rights generally, or by the availability of equitable remedies;

8.1.4 All of its employees, officers, and consultants have executed agreements
or have existing obligations under law requiring assignment to such Party of all
Inventions made by such individuals during the course of and as the result of
their association with such Party, and obligating such individuals to maintain
as confidential such Party’s Confidential Information, as well as the
Confidential Information of Persons doing business with such Party that such
individuals may receive during the course of and as the result of their
association with such Party, to the extent required to support such Party’s
obligations under this Agreement; and

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.1.5 It has commercialized the POI Product (as defined in the Collaboration
Agreement) in the Territory in compliance with all applicable Laws.

8.2 GSK Representation and Warranty. GSK represents and warranties to Adolor
that as of the date of this Agreement and as of the Effective Date, there is no
GSK Know-How and there are no GSK Patent Rights.

8.3 Disclaimer of Warranty. Nothing in this Agreement shall be construed as a
warranty or representation by any Party (i) that any Product made, used, sold or
otherwise disposed of under this Agreement is or will be free from infringement
of patents, copyrights, trademarks, industrial design or other intellectual
property rights of any Third Party, (ii) regarding the effectiveness, value,
safety, non-toxicity, patentability, or non-infringement of any patent
technology, the Product or any information or results provided by any Party
pursuant to this Agreement or (iii) that any Product will maintain Marketing
Authorization or appropriate pricing approval. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND
RENOUNCES ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

8.4 Adolor Covenant. Adolor hereby covenants and agrees that during the Term it
shall, and shall cause its Affiliates and any Third Parties to, carry out the
development, Commercialization and Distribution of the Product and its other
obligations or activities hereunder in accordance with (i) the terms of this
Agreement and (ii) all applicable Laws.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Adolor. Adolor shall defend, indemnify and hold harmless
the GSK Entities and their respective Affiliates and each of their officers,
directors, shareholders, employees, successors and assigns (each, a “GSK
Indemnitee”) from and against all Claims of Third Parties, and all associated
Losses, to the extent arising out of (a) Adolor’s negligence or willful
misconduct in performing any of its obligations under this Agreement, (b) a
breach by Adolor of any of its representations, warranties, covenants or
agreements under this Agreement, or (c) the manufacture, use or sale of Products
in the Territory; provided, however, that in all cases referred to in this
Section, Adolor shall not be liable to indemnify any GSK Indemnitee for any
Losses of any GSK Indemnitee to the extent that such Losses of any GSK
Indemnitee were caused by: (x) the negligence or willful misconduct or
wrongdoing of such GSK Indemnitee or (y) any breach by GSK or GSK LLC of its
representations, warranties, covenants or agreements hereunder.

9.2 Indemnification by GSK. The GSK Entities shall defend, indemnify and hold
harmless Adolor and its Affiliates and each of their officers, directors,
shareholders, employees, successors and assigns (each, an “Adolor Indemnitee”)
from and against all Claims of Third Parties, and all associated Losses, to the
extent arising out of (a) GSK’s or GSK LLC’s negligence or willful misconduct in
performing any of its obligations under this Agreement, or (b) a breach by GSK
or GSK LLC of any of its representations, warranties, covenants or

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

agreements under this Agreement; provided, however, that in all cases referred
to in this Section, GSK shall not be liable to indemnify any Adolor Indemnitee
for any Losses of an Adolor Indemnitee to the extent that such Losses of an
Adolor Indemnitee were caused by: (x) the negligence or willful misconduct or
wrongdoing of such Adolor Indemnitee or (y) any breach by Adolor of its
representations, warranties, covenants or agreements hereunder.

9.3 Procedure for Indemnification.

9.3.1 Notice. The GSK Entities and Adolor will notify promptly the other if it
becomes aware of a Claim (actual or potential) by any Third Party (a “Third
Party Claim”) for which indemnification may be sought by that Party and will
give such information with respect thereto as the other Party shall reasonably
request. If any proceeding (including any governmental investigation) is
instituted involving any Party for which such Party may seek an indemnity under
Section or , as the case may be (the “Indemnified Party”), the Indemnified Party
shall not make any admission or statement concerning such Third Party Claim, but
shall promptly notify the other Party (the “Indemnifying Party”) orally and in
writing and the Indemnifying Party and Indemnified Party shall meet to discuss
how to respond to any Third Party Claims that are the subject matter of such
proceeding. The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party to the extent any admission or statement made by the
Indemnified Party or any failure by such Party to notify the Indemnifying Party
of the claim materially prejudices the defense of such claim.

9.3.2 Defense of Claim. If the Indemnifying Party elects to defend or, if local
procedural rules or laws do not permit the same, elects to control the defense
of a Third Party Claim, it shall be entitled to do so provided it gives notice
to the Indemnified Party of its intention to do so within forty-five (45) days
after the receipt of the written notice from the Indemnified Party of the
potentially indemnifiable Third Party Claim (the “Litigation Condition”);
provided, that the Indemnifying Party expressly agrees the Indemnifying Party
shall be responsible for satisfying and discharging any award made to the Third
Party as a result of such proceedings or settlement amount agreed with the Third
Party in respect of the Third Party Claim without prejudice to any provision in
this Agreement or right at law which will allow the Indemnifying Party
subsequently to recover any amount from the Indemnified Party to the extent the
liability under such settlement or award was attributable to the Indemnified
Party. Subject to compliance with the Litigation Condition, the Indemnifying
Party shall retain counsel reasonably acceptable to the Indemnified Party (such
acceptance not to be unreasonably withheld, refused, conditioned or delayed) to
represent the Indemnified Party and shall pay the fees and expenses of such
counsel related to such proceeding. In any such proceeding, the Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of the Indemnified Party. The
Indemnified Party shall not settle any claim for which it is seeking
indemnification without the prior consent of the Indemnifying Party which
consent shall not be unreasonably withheld, refused, conditioned or delayed. The
Indemnified Party shall, if requested by the Indemnifying Party, cooperate in
all reasonable respects in the defense of such claim that is being managed
and/or controlled by the Indemnifying Party. The Indemnifying Party shall not,
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, refused, conditioned or delayed), effect any settlement
of any pending or threatened proceeding in which the Indemnified Party is, or
based on the same set of facts could have been, a party and indemnity could have
been sought

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

hereunder by the Indemnified Party, unless such settlement includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding. If the Litigation Condition is not
met, then neither the Indemnified Party nor the Indemnifying Party shall have
the right to control the defense of such Third Party Claim and the Parties shall
cooperate in and be consulted on the material aspects of such defense at the
each Party’s own expense; provided that if the Indemnifying Party does not
satisfy the Litigation Condition, the Indemnifying Party may at any subsequent
time during the pendency of the relevant Third Party Claim irrevocably elect, if
permitted by local procedural rules or laws, to defend and/or to control the
defense of the relevant Third Party Claim so long as the Indemnifying Party also
agrees to pay the reasonable fees and costs incurred by the Indemnified Party in
relation to the defense of such Third Party Claim from the inception of the
Third Party Claim until the date the Indemnifying Party assumes the defense or
control thereof.

9.4 Assumption of Defense. Notwithstanding anything to the contrary contained
herein, an Indemnified Party shall be entitled to assume the defense of any
Third Party Claim with respect to the Indemnified Party, upon written notice to
the Indemnifying Party pursuant to this Section , in which case the Indemnifying
Party shall be relieved of liability under Section 9.1 or Section 9.2, as
applicable, solely for such Third Party Claim and related Losses.

9.5 Limitation of Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER
OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES
IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING
SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF ANY PARTY TO INDEMNIFY THE ANOTHER
PARTY FROM AND AGAINST THIRD PARTY CLAIMS UNDER THIS ARTICLE 9 OR INFRINGEMENT
CLAIMS UNDER SECTION 3.1.3.

ARTICLE 10

TERM AND TERMINATION

10.1 Term. The Agreement commences on the Effective Date and expires on the date
of the last commercial sale of the Product by Adolor in the Territory (the
“Term”).

10.2 Termination for Breach. Either the GSK Entities or Adolor may, without
prejudice to any other remedies available to it at law or in equity, terminate
this Agreement in the event that the other Party (as used in this subsection,
the “Breaching Party”) shall have materially breached or defaulted in the
performance of any of its obligations hereunder. The Breaching Party shall, if
such breach can be cured, have sixty (60) days after written notice thereof was
provided to the Breaching Party by the non-breaching Party to remedy such
default (or, if such default cannot be cured within such 60-day period, if the
Breaching Party must commence and diligently continue actions to cure such
default during such 60-day period). Any such termination shall become effective
at the end of such 60-day period unless the Breaching Party has cured any such
breach or default prior to the expiration of such 60-day period (or, if such
default is capable of being cured but cannot be cured within such 60-day period,
the Breaching Party has commenced and diligently continued actions to cure such
default, provided always

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

that, in such instance, such cure must have occurred within one hundred twenty
(120) days after written notice thereof was provided to the Breaching Party by
the non-breaching Party to remedy such default).

10.3 Termination for Safety Related Reasons. Adolor shall be entitled to
terminate this Agreement by giving GSK sixty (60) days prior written notice if
there are serious adverse events relating to the Product resulting in the
withdrawal of a Marketing Authorization Approval for the Product in the
Territory.

10.4 General Effects of Termination.

10.4.1 Accrued Rights; Surviving Obligations. Termination, relinquishment or
expiration of this Agreement shall not relieve any Party from obligations which
are expressly or by implication intended to survive termination, relinquishment
or expiration of this Agreement or liabilities that have arisen prior to the
termination, relinquishment or expiration, and shall not affect or prejudice any
provision of this Agreement which is expressly or by implication provided to
come into effect on, or continue in effect after, such termination,
relinquishment or expiration. All amounts due or payable to GSK prior to the
effective date of termination, relinquishment or expiration shall remain due and
payable.

10.4.2 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 10 are in addition to any other relief
and remedies available to any Party at law or in equity.

ARTICLE 11

MISCELLANEOUS

11.1 Relationship of the Parties. Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement. No Party shall have any
responsibility for the hiring, termination or compensation of another Party’s
employees or for any employee benefits of such employee. No employee or
representative of a Party shall have any authority to bind or obligate another
Party to this Agreement for any sum or in any manner whatsoever, or to create or
impose any contractual or other liability on the other Party without said
Party’s approval. For all purposes, and notwithstanding any other provision of
this Agreement to the contrary, Adolor’s legal relationship under this Agreement
to GSK and GSK LLC shall be that of independent contractor. This Agreement is
not a partnership agreement and nothing in this Agreement shall be construed to
establish a relationship of co-partners or joint venturers among the Parties.

11.2 Registration and Filing of this Agreement. To the extent, if any, that any
Party concludes in good faith that it or another Party is required to file or
register this Agreement or a notification thereof with any Governmental
Authority, including without limitation the U.S. Securities and Exchange
Commission, the Competition Directorate of the Commission of the European
Communities or the U.S. Federal Trade Commission, in accordance with Law, such
Party shall inform the other Party thereof. Should both Parties jointly agree
that either of them is required to submit or obtain any such filing,
registration or notification, they shall cooperate, each at its own expense, in
such filing, registration or notification and shall execute all

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

documents reasonably required in connection therewith. The Parties shall
promptly inform each other as to the activities or inquiries of any such
Governmental Authority relating to this Agreement, and shall reasonably
cooperate to respond to any request for further information therefrom on a
timely basis.

11.3 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties hereunder which is
not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided (each, a “Force
Majeure Event”), including, but not limited to, an injunction, order or action
by a Governmental Authority, fire, accident, labor difficulty, strike, riot,
civil commotion, act of God, inability to obtain raw materials, delay or errors
by shipping companies or change in law, shall not excuse such Party from the
performance of its obligations or duties under this Agreement, but shall merely
suspend such performance during the continuation of the force majeure. The Party
prevented from performing its obligations or duties because of a Force Majeure
Event shall promptly notify the other Party of the occurrence and particulars of
such force majeure and shall provide the other Party, from time to time, with
its best estimate of the duration of such Force Majeure Event and with notice of
the termination thereof. The Party so affected shall use Commercially Reasonable
Efforts to avoid or remove such causes of nonperformance as soon as is
reasonably practicable. Upon termination of the Force Majeure Event, the
performance of any suspended obligation or duty shall promptly recommence. The
Party subject to the Force Majeure Event shall not be liable to the other Party
for any direct, indirect, consequential, incidental, special, punitive,
exemplary or other damages arising out of or relating to the suspension or
termination of any of its obligations or duties under this Agreement by reason
of the occurrence of a Force Majeure Event, provided such Party complies in all
material respects with its obligations under this Section 11.3.

11.4 Governing Law. This Agreement shall be construed, and the respective rights
of the Parties determined, according to the substantive law of the State of
Delaware notwithstanding the provisions governing conflict of laws under such
Delaware law to the contrary, except matters of intellectual property law which
shall be determined in accordance with the intellectual property laws relevant
to the intellectual property in question. The UNCITRAL Convention for the
International Sale of Goods, as well as any other unified law relating to the
conclusion and implementation of contracts for the international sale of goods,
shall not apply.

11.5 Dispute Resolution; Arbitration.

11.5.1 Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement which the Parties are unable to amicably settle
themselves shall first be submitted to the Chief Executive Officer of Adolor and
the President of the North American business of GlaxoSmithKline (collectively,
the “Officers”) within seventy-two (72) hours, and such Officers shall attempt
to resolve the dispute within a reasonable time, but in no case more than
forty-five (45) days from the time that the matter is forwarded for resolution
to the Officers. The Officers shall issue their resolution in writing.

11.5.2 Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement which the Parties have not resolved under Section 11.5.1,
including, without

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

limitation, disputes relating to (i) the validity, inducement or breach of or
the interpretation of any provision of this Agreement, (ii) the interpretation
or application of law or (iii) the ownership of any intellectual property, shall
be decided by arbitration in accordance with the International Rules of the
American Arbitration Association (“AAA”) for Commercial Arbitration in effect at
the time the dispute arises, unless the Parties hereto mutually agree otherwise.
To the extent such rules are inconsistent with this provision, this provision
will control.

(a) Any demand for arbitration must be made in writing to the other Party.

(b) There will be a panel of three arbitrators, one selected by Adolor, one
selected by GSK, and one selected by mutual agreement of the arbitrators
selected by Adolor and GSK. If the arbitrators selected by Adolor and GSK cannot
agree on a third arbitrator within thirty (30) days, then the AAA shall select
the third arbitrator. Any arbitration involving patent rights, other
intellectual property rights or intellectual property shall be heard by
arbitrators who are experts in such areas.

(c) The arbitration shall be held in Wilmington, Delaware, or such other place
as the Parties agree. The arbitrators shall apply the substantive law of
Delaware in accordance with Section 11.4, without regard to conflicts of laws
and except that the interpretation and enforcement of this arbitration provision
shall be governed by the Federal Arbitration Act.

(d) Neither Adolor nor the GSK Entities shall have the right independently to
seek recourse from a court of law or other authorities in lieu of arbitration,
but each Party has the right before or during the arbitration to seek and obtain
from the appropriate court provisional remedies to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration. There
shall be a stenographic record of the proceedings. The decision of the
arbitrators shall be made by majority vote and shall be final and binding upon
both Parties. The arbitrators shall render a written opinion setting forth
findings of fact and conclusions of law.

11.5.3 Expenses of Arbitration. The expenses of the arbitration shall be borne
by the Parties in proportion as to which each Party prevails or is defeated in
arbitration. Each Party shall bear the expenses of its counsel and other
experts.

11.6 Assignment. This Agreement may be assigned by either Adolor or the GSK
Entities without the prior consent of the other Party upon fifteen (15) days
prior written notice to such other Party. This Agreement shall be binding upon,
and subject to the terms of the foregoing sentence, inure to the benefit of the
Parties hereto, their permitted successors, legal representatives and assigns,
and any purchaser of all or substantially all of the assets relating to the
Product.

11.7 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally, by facsimile with confirmation of
receipt, by mail (first class, postage

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

prepaid), or by overnight delivery using a globally-recognized carrier, to the
Parties at the following addresses:

 

Adolor:

  

Adolor Corporation

  

700 Pennsylvania Drive

  

Exton, Pennsylvania 19341

  

Facsimile: 484-595-1520

  

Attn: President and Chief Executive Officer

With a copy to:

  

Dechert LLP

  

Cira Centre

  

2929 Arch Street

  

Philadelphia, PA 19104-2808

  

Attn: James A. Lebovitz

  

Facsimile: 215-994-2222

GSK:

  

Glaxo Group Limited

  

Glaxo Wellcome House

  

Berkeley Avenue

  

Greenford

  

Middlesex

  

UB6 0NN

  

United Kingdom

  

Attn: Company Secretary

  

Facsimile: 011 44 208-047-6912

With a copy to:

  

GlaxoSmithKline

  

2301 Renaissance Boulevard

  

King of Prussia, Pennsylvania 19406

  

United States

  

Attn: Vice President and Associate General Counsel, Business Development
Transactions

  

Facsimile: 610-787-7084

and with a copy to:

  

GlaxoSmithKline

  

709 Swedeland Road

  

King of Prussia, Pennsylvania 19406

  

United States

  

Attn: Senior Vice President, Worldwide Business Development

  

Facsimile: 610-270-5880

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. All notices shall be deemed
effective upon receipt by the addressee.

11.8 Severability. In the event of the invalidity of any provisions of this
Agreement or if this Agreement contains any gaps, the Parties agree that such
invalidity or gap shall not affect

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

the validity of the remaining provisions of this Agreement. The Parties will
replace an invalid provision or fill any gap with valid provisions which most
closely approximate the purpose and economic effect of the invalid provision or,
in case of a gap, the Parties’ presumed intentions. In the event that the terms
and conditions of this Agreement are materially altered as a result of the
preceding sentences, the Parties shall renegotiate the terms and conditions of
this Agreement in order to resolve any inequities. Nothing in this Agreement
shall be interpreted so as to require any Party to violate any applicable laws,
rules or regulations.

11.9 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

11.10 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. Except as expressly set forth in this
Agreement, all rights and remedies available to a Party, whether under this
Agreement or afforded by law or otherwise, will be cumulative and not in the
alternative to any other rights or remedies that may be available to such Party.

11.11 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto with respect to the within subject matter and supersedes all
previous agreements and understandings between the Parties, whether written or
oral. This Agreement may be altered, amended or changed only by a writing making
specific reference to this Agreement and signed by duly authorized
representatives of Adolor, GSK and GSK LLC.

11.12 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including without
limitation any creditor of any Party hereto. No such Third Party shall obtain
any right under any provision of this Agreement or shall by reasons of any such
provision make any Claim in respect of any debt, liability or obligation (or
otherwise) against any Party hereto.

11.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

11.14 Expenses. Each Party will pay its own respective legal and other fees and
expenses associated with all aspects of the transaction contemplated hereunder
including, without limitation, the negotiation of this Agreement and any other
related agreements.

[Signature Page Follows]

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, Adolor, GSK and GSK LLC, by their duly authorized officers,
have executed this Agreement as of the Effective Date.

 

ADOLOR CORPORATION     GLAXO GROUP LIMITED By:  

/s/ Michael R. Dougherty

    By:  

/s/ Paul Williamson

  Name:   Michael R. Dougherty       Name:   Paul Williamson   Title:  
President and Chief Executive Officer       Title:   Authorized Signatory For
and on behalf of Edinburgh Pharmaceutical Industries Limited Corporate Director

 

GLAXOSMITHKLINE LLC By:  

/s/ William J. Mosher

Name:   William J. Mosher Title:   Vice President & Secretary

 